DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 6/10/2022. The Applicant has amended independent claim 1 and withdrawn claim 16. However, the rejection is made final for the following reasons of record.

Election/Restrictions
1.	Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 6/10/2022 is acknowledged.  The traversal is on the ground(s) that “since applicant has elected claims directed to a product/apparatus, withdrawn process claims should be considered for rejoinder when an allowable product/apparatus claim is indicated. Withdrawn species claims should also be considered for rejoinder as upon the allowance of a generic claim.”
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Feaver et al., US 2019/0097222.

Regarding claim 1, Feaver et al., teaches a battery electrode (abstract; 0005), the electrode comprising:
an electrode coating layer on a current collector, the electrode coating layer comprising micron-sized silicon particles (0128; 0137; 0228; 0236; 0375), an aqueous-based polymer (0263), and a secondary polymer (0010; 0183; 0193; 0196); and said aqueous-based polymer (0129; 0134; 0202) has a carbon yield upon pyrolysis of greater than about 30% (about 50%) (0212).
Regarding  “said secondary polymer has a lower carbon yield upon pyrolysis than said aqueous-based polymer”; "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding “wherein said aqueous-based polymer and said secondary polymer are pyrolyzed into carbon during making of the electrode;” is a product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Additionally, Feaver et al., teaches micron-sized silicon particles are between about 4 um and about 20 um (0128; 0137; 0228; 0375; Table 12).
Regarding claim 2, Feaver et al., does not teach said secondary polymer contributes <30% of the pyrolytic carbon.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Feaver et al., teaches said electrode coating layer further comprises one or more additional components; wherein said additional components comprise pH modifiers (0229), surfactants (0229).
Regarding claim 4, Feaver et al., teaches said aqueous-based polymer comprises polyimides, polyamideimides (0448),  phenolic resins (0099; 0180), polyurethanes (0194), polyvinyls (0114), polysaccharides (0180; 0224), and derivatives thereof.
Regarding claim 5, Feaver et al., teaches said aqueous-based polymer is selected from the group consisting of Polyamideimide (0448); Phenolic resins (0099; 0180; 0183); Formaldehyde based Resins (0099; 0183; 0193); Melamine-formaldehyde based resins (0224); Silane based resins (0184); Silicones (0194); Polyurethanes (0194); Chitosan (0224).
Regarding claim 6, Feaver et al., teaches said secondary polymer is selected from the group consisting of Polyvinylalcohol (0114);  Formaldehyde based Resins (0099; 0180); melamine- formaldehyde based resins (0224); silicones (0194); polyurethanes (0194); chitosan (0224).
Regarding claim 7, Feaver et al., teaches said one or more additional component comprises one or more pH modifiers (0229).
Regarding claim 8, Feaver et al., teaches said pH modifiers (0229) are acidic pH modifiers (0229).
Regarding claim 9, Feaver et al., teaches said pH modifiers (0229) are basic pH modifiers (0229).
Regarding claim 10, Feaver et al., teaches said one or more additional component comprises one or more viscosity (thickness) modifiers (0373; 0431).
Regarding claim 11, Feaver et al., teaches said one or more additional component comprises one or more strengthening additives (0274; 0290; 0325; 0426).
Regarding claim 12, Feaver et al., teaches said one or more additional component comprises one or more surfactants (0229).
Regarding claim 13, Feaver et al., does not teach additional components when present comprise the amounts of: less than about 50% pH modifier, less than about 30% strengthening additive, less than about 50% viscosity modifier, less than about 10% surfactant, less than about 10% anti- foaming agent.
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, Feaver et al., teaches the electrode is in electrical and physical contact with an electrolyte, the electrolyte comprising a liquid (0423), solid (0298).
Regarding claim 15, Feaver et al., teaches the battery electrode is in a lithium ion battery (0001; 0005; 0041; 0157).

Response to Arguments
4.	Applicant's arguments filed 6/10/2022 have been fully considered but they are not persuasive. Applicant argues that “Feaver does not teach or suggest the specifically claimed micron-sized silicon particles, where micron-sized silicon particles are between about 5 um and about 20 um. In fact, Feaver teaches away from the claimed particles as they indicate that other particles have inferior performance.”  
However, Feaver teaches micron-sized silicon particles as seen in Table 12 and in paragraphs 0128, 0137, 0228, 0375. 


Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727